Exhibit 10.31

EXTENSION AND ASSIGNMENT AGREEMENT

This Extension and Assignment Agreement (“Agreement”) is entered into as of
January 21, 2005, by and among TOMRA of North America Finance Corporation
(“TNAFC”), a Delaware corporation with an address of P.O. Drawer 1034,
Monticello, NY 12701, as lender and assignor, Wise Recycling West, LLC (“Wise”),
a Delaware limited liability company with an address of International Tower,
Suite 600, 857 Elkridge Landing Road, Lithicum, Maryland 21090, as borrower, and
GAB Holding LLC (“GAB”), a Delaware limited liability company with an address of
198 Bridgeville Road, Monticello, NY 12701, as assignee of, and successor to,
the interest of TNAFC as lender. TNAFC, Wise and GAB (sometimes, collectively,
the “Parties”) agree as set forth below:

RECITALS

A. Wise executed in favor of, and delivered to, TNAFC, its Real Estate Mortgage
Note dated as of December 5, 2002, in the principal amount of Seven Hundred
Twenty Thousand and 00/100 Dollars ($720,000.00) (the “Note”), to evidence a
loan in that amount (the “Loan”).

B. The Note provides for the accrual and payment of interest on the principal
balance outstanding thereunder, in accordance with its terms. The Note calls for
Wise to pay TNAFC monthly installments of Six Thousand Eight Hundred Eighty and
70/100 Dollars ($6,880.70) each, commencing on February 1, 2003, and continuing
thereafter on the first day of each succeeding month for twenty-three
(23) consecutive months, with such payments to be apportioned between interest
and principal as specified in the Note, and to pay the entire outstanding
balance, including the outstanding principal balance together with interest
accrued and unpaid thereon, on January 1, 2005.

C. As inducement for the Loan and as security for the Note, Wise, on December 5,
2002, executed in favor of, and delivered to TNAFC its Mortgage, which was
recorded December 9, 2002 as Document No. 2002163380, in Book A46, at Page 2953
of the real property records of Bernalillo County, New Mexico (the “Mortgage”).

D. Wise wishes to extend the maturity of the Note for one year, by extending and
continuing the monthly installment payments called for by the terms of the Note,
for twelve additional months, and by extending the date for payment of the
entire outstanding balance of the Note from January 1, 2005 to January 1, 2006.

E. GAB wishes to acquire the interest of TNAFC, as lender, under the Note and
Mortgage, including as extended and supplemented by the terms of this Agreement.

F. TNAFC and GAB are willing for the Note and Mortgage to be extended,
consistent with the wishes of Wise, based upon the willingness of all Parties to
accept the terms and conditions of the extension and assignment set forth in
this Agreement, including those terms supplementing the Mortgage and providing
for its continuation in effect, as supplemented, as security for the Note, as
extended.

G. TNAFC, further, is willing to assign to GAB its entire interest in the Note
and Mortgage, including as extended and supplemented by the terms of this
Agreement, based upon the willingness of, and offer by, GAB to assume, and
release TNAFC from all liability for, all obligations of TNAFC under the Note
and Mortgage, and based upon the willingness of, and offer by, Wise to consent
to such assignment to, and assumption by, GAB of all obligations of TNAFC under
the Note and Mortgage and to the release by GAB of TNAFC from all TNAFC’s
obligations as lender under the Note and Mortgage.

AGREEMENT

In consideration of the agreements of the Parties herein set forth and for other
good and sufficient consideration and reasonably equivalent value, the parties
agrees as set forth below.

1. The maturity date of the Note is extended from January 1, 2005 to January 1,
2006. Wise shall continue making monthly installment payments of Six Thousand
Eight Hundred Eighty and 70/100 Dollars ($6,880.70) each for a twelve (12)-month
period over and above that provided for in the Note, commencing on the first day
of January 1, 2005 and continuing on the first day of each and every succeeding
month thereafter for eleven (11) consecutive months, through December 1, 2005,
with such monthly installment payments to be apportioned between interest and
principal as specified in the Note, and Wise shall pay the entire outstanding
balance of the Note, including the outstanding principal balance thereof
together with all unpaid interest accrued thereon under the terms of the Note,
on January 1, 2006.



--------------------------------------------------------------------------------

2. The Note shall continue in effect in accordance with its terms, as modified
to provide for the extension of maturity effected hereunder. Thus, but by way
only of example and not limitation, interest shall accrue on the outstanding
balance of the Note, including as extended by the terms of this Agreement, at
the rate set forth in the Note. Installment payments continued during the year
2005 shall be apportioned between interest and principal, and applied, in
accordance with the terms of the Note, with all outstanding principal, together
with interest thereon accrued and unpaid, to be paid on the maturity date
extended under the terms of this Agreement to January 1, 2006.

3. The Mortgage is supplemented to substitute the provision block-indented below
for the provision in the Mortgage reciting: “This mortgage secures the
performance of the following obligations: (Here attached a copy of or summarized
note or other obligation.) See Exhibit ‘B’ attached.”

The Mortgage secures performance of the following obligations (sometimes,
collectively, the “Obligations”): that certain Real Estate Mortgage Note dated
as of December 5, 2002, executed by Wise Recycling West, LLC (“Wise”), as
borrower, in favor of TOMRA of North America Finance Corporation (“TNAFC”), as
lender, in the principal amount of Seven Hundred Twenty Thousand and 00/100
Dollars ($720,000.00) (the “Note”), as extended by the terms of that certain
Extension and Assignment Agreement dated January 21, 2005 by and among TNAFC, as
lender and assignor, Wise, as borrower, and GAB Holding LLC, as assignee of, and
successor to, the interest of TNAFC as lender (the “Agreement”), together with
all extensions, renewals, amendments, and modifications of the Note, as well as
all obligations of Wise under the Mortgage, as extended and supplemented by the
Agreement and otherwise from time to time, and all payments or advances made by
the holder of the Note and Mortgage, as said Note and Mortgage are extended and
supplemented by the Agreement or otherwise, to carry out the obligations of Wise
under the Note and Mortgage, as said Note and Mortgage are extended and
supplemented by the Agreement or otherwise, and/or to protect the property
encumbered by the Mortgage, as supplemented and extended by this Agreement, up
to the maximum principal amount at any one time outstanding of One Million Four
Hundred Forty Thousand and 00/100 Dollars ($1,440,000.00) (two times the face
amount of the Note), plus interest thereon, as well as costs and attorneys’ fees
and any interest due thereon.

4. The Mortgage is further supplemented by the addition of the following
provision:

If any or all of the property encumbered by this Mortgage is sold at a
foreclosure sale following a court-ordered judicial foreclosure, the redemption
period shall be one month instead of nine months, as provided in NMSA (1978), §
39-5-19 (1965), as it may be amended from time to time.

5. The Mortgage, as supplemented and extended by the terms of this Agreement,
shall continue in effect as security for the Note, as extended by this
Agreement.

6. The extension and supplementation of the Note and Mortgage effected by this
Agreement shall be deemed to supercede prior inconsistent provisions in the Note
and Mortgage. The Note and Mortgage, including the indebtedness evidenced
thereby, as extended and supplemented by the terms of this Agreement, are
ratified and affirmed and are in full force and effect. The lien and security
interests granted under the Mortgage, as extended and supplemented by the terms
of this Agreement, secure the Note, as extended by this Agreement, as well as
all the Obligations defined in the above block-indented paragraph included in
the Section 3 of this Agreement.

7. The terms of this Agreement represent an extension and supplementation only,
and not a novation or a material revision, of the Note and Mortgage, which, as
extended and supplemented by the provisions of this Agreement, are continued in
effect.

8. TNAFC assigns all its interests under the Note and Mortgage, including as
extended and supplemented by this Agreement, and all such interests are
assigned, without warranty or recourse of any kind, to GAB, and Wise consents to
the aforesaid assignment. GAB assumes all obligations of TNAFC under the Note
and Mortgage, as extended and supplemented by this Agreement, and Wise consents
to the aforesaid assumption. With the execution and delivery of this Agreement
by TNAFC to GAB, together with an allonge to the Note, as extended by this
Agreement, serving as an endorsement thereof without warranty or recourse, GAB
releases TNAFC, and TNAFC is



--------------------------------------------------------------------------------

released, from all liability of any kind to any party under the Note and
Mortgage, including as extended and supplemented by this Agreement and/or
otherwise, and Wise consents to the aforesaid release. After assignment to GAB
of the interests of TNAFC under and in the Note and Mortgage, as extended and
supplemented by this Agreement, Wise shall make all payments due under the Note,
including as extended by the terms of this Agreement, to GAB.



--------------------------------------------------------------------------------

9. Wise hereby reaffirms its grant of the lien and security interests under the
Mortgage, as extended, supplemented and assigned hereby, as security for the
Loan, as extended by this Agreement and at any time hereafter, and Wise further
agrees that the extension, supplementation, and assignment of the Note and
Mortgage effected by this Agreement shall in no manner effect or impair any of
the rights, liens, and security interests of the holder of the Note and
Mortgage, as extended, supplemented, and assigned by the terms of this
Agreement, which liens and security interests are hereby acknowledged by Wise to
be valid, subsisting, and continuing liens against, and security interests in,
the property encumbered by the Mortgage, as extended, supplemented, and assigned
by this Agreement, as collateral for the Obligations defined in the
block-indented paragraph set forth above in Section 3 of this Agreement.



--------------------------------------------------------------------------------

BORROWER:

Wise Recycling West, LLC, a Delaware

limited liability company

 

By:

 

/s/ JAMES TIERNEY

  James Tierney   CFO and Treasurer

 

STATE OF MARYLAND

  )        )ss.

COUNTY OF HOWARD

  )     

This instrument was acknowledged before me on January 21, 2005, by James
Tierney, as Chief Financial Officer and Treasurer, of Wise Recycling West, LLC,
a Delaware limited liability company.

 

/S/ JULIE K. CHARPING

Notary Public

My commission expires:

3/1/08



--------------------------------------------------------------------------------

LENDER AND ASSIGNOR:

TOMRA of North America Finance Corporation,

a Delaware corporation

 

By:

 

/s/ GREGORY G. KNOLL

  Gregory G. Knoll [print name]   President [print title]

 

STATE OF CONNECTICUT

  )        )ss.

COUNTY OF FAIRFIELD

  )     

This instrument was acknowledged before me on January 24, 2005, by Gregory G.
Knoll, as President, of TOMRA of North America Finance Corporation, a Delaware
corporation.

 

/S/ JASMINE FALCONE

Notary Public

My commission expires:

5/31/07

ASSIGNEE:

GAB Holding LLC, a Delaware

limited liability company

 

By:

 

/s/ LLOYD BARRIGER

  Lloyd Barriger [print name]   Secretary [print title]

 

STATE OF NEW YORK

  )        )ss.

COUNTY OF SULLIVAN

  )     

This instrument was acknowledged before me on January 28, 2005, by Lloyd
Barriger, as Secretary, of GAB Holding LLC, a Delaware limited liability
company.

 

/S/ SUE SCHAUER

Notary Public

My commission expires:

12/2/05